In this action of assumpsit the plaintiff seeks to recover her share of the surplus of the proceeds of the foreclosure sale of a mortgage, given by herself and her former husband, Samuel A. Halliday, upon real estate owned by them as cotenants, and was nonsuited on the ground that the action should have been brought in the names of both mortgagors.
The case is governed by the decision of this court in Clapp
v. Pawtucket Institution for Savings, 15 R.I. 489, and for the reasons therein stated the nonsuit must be sustained.
The release given in Crafts v. Sweeney, 18 R.I. 730, was a release of an individual interest, and did not purport to be a settlement of the whole claim.
The plaintiff's exceptions are overruled, and the case is remitted to the Superior Court for entry of judgment as of nonsuit.